COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-002-CV

BETSY CAROLINE BRENT TURNER,                                       APPELLANTS
TOMMY ROSS TURNER, JR., MARGARET 
ELIZABETH TURNER DINAPOLI, AND 
SALLY CAROLYN TURNER BOX

V.

BRAZOS ELECTRIC POWER                                                       APPELLEE
COOPERATIVE, INC.

----------

FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

----------

MEMORANDUM OPINION 1 AND JUDGMENT
------------
        We have considered “Appellants’ Motion To Dismiss Appeal.”  It is the
court’s opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1), 43.2(f).
        Appellants shall pay all costs of this appeal, for which let execution issue.
See Tex. R. App. P. 42.1(d).
                                                                  PER CURIAM
 
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: May 20, 2004
 
NOTES
1. See Tex. R. App. P. 47.4.